Order entered September 11, 2019




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00057-CV

                 LOU D. VASQUEZ AND NILDA A. VASQUEZ, Appellants

                                              V.

                                FIREBIRD SFE I, LLC, Appellee

                          On Appeal from the County Court at Law No. 5
                                      Dallas County, Texas
                              Trial Court Cause No. CC-18-05077-E

                                           ORDER
        Before the Court is appellant’s motion to extend time to file brief. We GRANT the

motion and ORDER the brief received by the Clerk of the Court September 9, 2019 filed as of

the date of this order.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE